--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1
 
FIRST AMENDMENT TO AND ASSIGNMENT OF LETTER OF INTENT


This First Amendment to and Assignment of Letter of Intent (this “Agreement”)
dated October 27, 2014 to be effective April 15, 2014 (the “Effective Date”) is
by and between, Karl L. White (“White”), as authorized agent for the owners of
Motors Acceptance Corporation, MotorMax Financial Services Corporation and
MotorMax Auto Group, Inc. (collectively “MotorMax”), The Mint Leasing,
Inc. (“Mint Leasing”), and Investment Capital Fund Group, LLC, a wholly-owned
subsidiary of Sunset Brands, Inc. (“ICFG”), each referred to as a “Party” and
collectively as the “Parties” to the Agreement.


W I T N E S S E T H:


WHEREAS, on or around March 10, 2014, MotorMax and ICFG entered into a letter of
intent (a copy of which is attached hereto as Exhibit A), pursuant to which ICFG
was provided the right to acquire up to 100% of the stock of MotorMax (the
“Letter of Intent” and the “Acquisition”);


WHEREAS, the Letter of Intent required, among other things, that ICF would
provide proof of funds in the form of a commitment to fund by April 15, 2014
(the “Proof of Funds Date”) and that the Acquisition would close by July 8, 2014
(120 days after the acceptance date of the Letter of Intent)(the “Required
Closing Date”), each as described in greater detail in the paragraph entitled
‘Timing’ of the Letter of Intent;


WHEREAS, the Letter of Intent provided exclusivity rights to ICFG pursuant to
the paragraph entitled ‘Exclusivity’ of the Letter of Intent, until July 8, 2014
(120 days after the acceptance date of the Letter of Intent) as described in
greater detail in the Letter of Intent (the “Exclusivity Date”);


WHEREAS, ICFG desires to assign any and all of its rights and obligations under
the Letter of Intent to Mint Leasing and White desires to consent to such
assignment of rights of obligations of ICF pursuant to the terms of this
Agreement; and


WHEREAS, the Parties also desire to amend and extend the Proof of Funds Date,
Required Closing Date and Exclusivity Date, and certain other terms and
provisions of the Letter of Intent pursuant to the terms of this Agreement.


           NOW, THEREFORE, in consideration of the premises and the mutual
covenants, agreements, and considerations herein contained, and ten dollars
($10) and other good and valuable consideration, which ICF acknowledges receipt
of, the Parties hereto agree as follows:


1.           Assignment.


 
(a)
Effective as of the Effective Date of this Agreement, ICF hereby assigns all of
its rights and obligations under and pursuant to the Letter of Intent to Mint
Leasing, and Mint Leasing hereby accepts such assignment (the
“Assignment”).  Insofar as rights and obligations under the Letter of Intent
from the Effective Date are concerned, all references to ICF therein shall be
deemed to be replaced with references to Mint Leasing.


 
First Amendment to and Assignment of Letter of Intent
Page 1 of 8

--------------------------------------------------------------------------------

 


 
(b)
Effective as of the Effective Date, ICFG shall have no further rights or
obligations of any kind whatsoever under the Letter of Intent, and the Letter of
Intent, including the terms, conditions, covenants, agreements, and exhibits
contained therein, as amended hereby, shall be binding only on MotorMax and Mint
Leasing.



 
(c)
Pursuant to the terms and conditions set forth herein, White hereby grants his
consent to the Assignment and the terms and conditions of this Agreement and
represents and warrants that he shall not raise any claims against ICFG in
connection with the breach, default or non-performance of the Letter of Intent
by Mint Leasing after the Effective Date.



 
(d)
Mint Leasing agrees and covenants to comply with all of the terms and conditions
of the Letter of Intent and to be bound by all of such terms.  Furthermore, Mint
Leasing agrees that upon the Assignment, all such terms and conditions of the
Letter of Intent attributable to ICFG shall be automatically confirmed and
ratified in all respects by Mint Leasing.



2.           Amendments to Letter of Intent.


 
(a)
Effective as of the Effective Date:



 
(i)
The Proof of Funds Date, as described in the Letter of Intent, and such date as
used throughout such Letter of Intent, shall be automatically revised and
amended to read “[December 15, 2014]”;



 
(ii)
The Required Closing Date, as described in the Letter of Intent, and such date
as used throughout such Letter of Intent, shall be automatically revised and
amended to read “January 15, 2015”;



 
(iii)
The Exclusivity Date, as described in the Letter of Intent, and such date as
used throughout such Letter of Intent, shall be automatically revised and
amended to read “January 15, 2015”;



 
(iv)
The paragraph entitled “Transaction Summary” of the Letter of Intent shall be
deleted, and shall be automatically revised and amended to read:



“Transaction Summary

 
  First Amendment to and Assignment of Letter of Intent
Page 2 of 8

--------------------------------------------------------------------------------

 


Mint will acquire 100% of the total outstanding stock of MotorMax for
$30,000,000.00, payable $25,000,000.00 in cash, and $5 million in stock at
closing, collectively the “Purchase Price”.


The cash proceeds of the transaction will be used to repay and secure the
release from all employee/shareholder obligations, dividends payable, other
interest-bearing obligations of the Company to the Shareholders, with the
balance of the cash proceeds paid to the Selling Shareholders. (The Wells Fargo
Warehouse Credit Facility and the CBT Wholesale Inventory Credit Facility are
exempt and acceptable and will be assumed by Mint.) (1)


The cash portion of the Purchase Price would be adjusted on a dollar-for-dollar
basis by an amount equal to the difference between the Company’s net assets as
of the closing date and the net assets as listed on the 12/31/2013 Audited
Financial Statements as provided by the Company to be determined upon further
due diligence. The net asset adjustment will be jointly estimated as of the
closing date based on the Company’s internally generated financials. The net
assets as of the closing will be confirmed post-closing by an audit of the
closing balance sheet by ICF’s outside auditor. (2)


The precise allocations and structure of the transaction would be reviewed by
our respective tax advisors and adjusted by agreement in order to optimize tax
treatment for all parties involved in the transaction.”
 
 
(v)
The paragraph entitled 'Structure and Financing' of the Letter of Intent shall
be deleted

 
The paragraph entitled ‘Management’ of the Letter of Intent shall be deleted,
and shall be automatically revised and amended to read:
 
“Management


Our objective is to build the business in partnership with the existing
management team led by Karl, Karen, Shannon and Heather and hire additional
members to the team as appropriate.  Post-closing, Karen will serve as Chief
Executive Officer of MotorMax and earn a base salary of $120,000.00 with a bonus
to be agreed upon. Shannon would serve as Chief Compliance Officer and Heather
would serve as Chief Administrative Officer of Motormax and would each receive a
base salary of $110,000.00 per year with bonuses to be agreed upon. Post-closing
Mint Leasing would recruit a Chief Financial Officer to help grow the
company.  Certain C-Level Executives will receive a one year contract, and
potentially other key employees, to insure their commitment to the transfer of
ownership.

 
First Amendment to and Assignment of Letter of Intent
Page 3 of 8

--------------------------------------------------------------------------------

 


Terms of employment with Karl White to be agreed upon. Mint Leasing will provide
a standard package of benefits to all salaried employees.  


Management will receive restricted stock subject to vesting terms. All
shareholders will be subject to pro rata dilution upon any future equity
investment, issuance of management options, warrants issued to a mezzanine
lender or any other equity offerings, as agreed upon by Mint Leasing’s Board of
Directors.”


 
(vi)
The paragraph entitled ‘Board of Directors’ of the Letter of Intent shall be
deleted, and shall be automatically revised and amended to read:



“Board of Directors


The Board of Directors of Mint Leasing shall consist of those persons as are
mutually acceptable to Mint Leasing and MotorMax as described in the definitive
purchase agreements.”; and


 
(vii)
The paragraph entitled ‘Public Disclosure’ of the Letter Intent shall be
deleted, and shall be automatically revised and amended to read:



“Public Disclosure


Mint Leasing shall be able to disclose this agreement, the terms and conditions
hereof and related information regarding the proposed transaction set forth
herein in its filings with the Securities and Exchange Commission.  MotorMax
shall not make any public disclosure of this agreement or the terms and
conditions hereof without the prior written approval of Mint Leasing, unless
Mint Leasing has previously disclosed such terms and conditions.”


 
(viii)
The paragraph entitled ‘Purchase Agreement’ of the Letter Intent shall be
deleted, and shall be automatically revised and amended to read:



“Purchase Agreement


The parties will negotiate in good faith a definitive Stock Purchase Agreement.
The Stock Purchase Agreement will contain customary representations, warranties
and covenants, including, without limitation, representations, warranties and
indemnities concerning the capitalization of the Company, the condition and
title of assets, the accuracy of financial statements, the absence of
undisclosed liabilities, the absence of any material adverse change, tax, ERISA,
labor and employment and environmental matters and compliance with laws. Mint
Leasing’s counsel will prepare the first draft of the purchase agreement.”

 
First Amendment to and Assignment of Letter of Intent
Page 4 of 8

--------------------------------------------------------------------------------

 


3.
 
Representations, Covenants and Warranties.



 
(a)
The Parties have all requisite power and authority, corporate or otherwise, to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby and thereby. The Parties have duly and validly executed and
delivered this Agreement and will, on or prior to the consummation of the
transactions contemplated herein, execute, such other documents as may be
required hereunder and, assuming the due authorization, execution and delivery
of this Agreement by the Parties hereto and thereto, this Agreement constitutes,
the legal, valid and binding obligation of the parties enforceable against each
Party in accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and general equitable principles.



 
(b)
The execution and delivery by the Parties of this Agreement and the consummation
of the transactions contemplated hereby and thereby do not and shall not, by the
lapse of time, the giving of notice or otherwise: (a) constitute a violation of
any law; or (b) constitute a breach or violation of any provision contained in
the Articles of Incorporation or Bylaws, or such other document(s) regarding
organization and/or management of the Parties, if applicable; or (c) constitute
a breach of any provision contained in, or a default under, any governmental
approval, any writ, injunction, order, judgment or decree of any governmental
authority or any contract to which either Party is bound or affected.



 
(c)
Any individual executing this Agreement on behalf of an entity has authority to
act on behalf of such entity and has been duly and properly authorized to sign
this Agreement on behalf of such entity.



 
(d)
White is duly authorized and has been duly appointed as the authorized agent for
each owner of Motors Acceptance Corporation, MotorMax Financial Services
Corporation and MotorMax Auto Group, Inc. (each an “Owner”) and therefore has
the authority to enter into this Agreement and bind each Owner hereunder and
under the Letter of Intent as assigned, modified and amended hereby.



4.           Further Assurances.  The Parties agree that, from time to time,
each of them will take such other action and to execute, acknowledge and deliver
such contracts, deeds, or other documents as may be reasonably requested and
necessary or appropriate to carry out the purposes and intent of this Agreement
and the transactions contemplated herein.

 
  First Amendment to and Assignment of Letter of Intent
Page 5 of 8

--------------------------------------------------------------------------------

 


5.           Consideration.  Each of the Parties agrees and confirms by signing
below that they have received valid consideration in connection with this
Agreement and the transactions contemplated herein.
 
6.           Effect of Agreement. Upon the effectiveness of this Agreement, each
reference in the Letter of Intent to “letter of intent”, “Agreement,”
“hereunder,” “hereof,” “herein” or words of like import shall mean and be a
reference to such Letter of Intent as assigned, modified and amended hereby.
 


7.           Reconfirmation of Letter of Intent. The Parties hereby reaffirm all
terms, conditions, covenants, representations and warranties made in the Letter
of Intent, to the extent the same are not modified or amended hereby (provided
that for the sake of clarity, they also affirm all terms, conditions, covenants,
representations and warranties modified or amended hereby).


8.           Benefit and Burden.  This Agreement shall inure to the benefit of,
and shall be binding upon, the Parties hereto and their successors and permitted
assigns.


9.           Entire Agreement.  This Agreement sets forth all of the promises,
agreements, conditions, understandings, warranties and representations among the
Parties with respect to the transactions contemplated hereby and thereby, and
supersedes all prior agreements, arrangements and understandings between the
Parties, whether written, oral or otherwise.


10.        Severability of Invalid Provision.  Every provision of this Agreement
is intended to be severable.  If, in any jurisdiction, any term or provision
hereof is determined to be invalid or unenforceable, (a) the remaining terms and
provisions hereof shall be unimpaired, (b) any such invalidity or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such term or provision in any other jurisdiction, and (c) the
invalid or unenforceable term or provision shall, for purposes of such
jurisdiction, be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision.  In the event a court of competent jurisdiction
determines that any provision of this Agreement is invalid or against public
policy and cannot be so reduced or modified so as to be made enforceable, the
remaining provisions of this Agreement shall not be affected thereby, and shall
remain in full force and effect.


11.        Construction.  When used in this Agreement, unless a contrary
intention appears: (i) a term has the meaning assigned to it; (ii) “or” is not
exclusive; (iii) “including” means including without limitation; (iv) words in
the singular include the plural and words in the plural include the singular,
and words importing the masculine gender include the feminine and neuter
genders; (v) any agreement, instrument or statute defined or referred to herein
or in any instrument or certificate delivered in connection herewith means such
agreement, instrument or statute as from time to time amended, modified or
supplemented and includes (in the case of agreements or instruments) references
to all attachments thereto and instruments incorporated therein; (vi) the words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision hereof; (vii) references contained herein to Article, Section,
Schedule and Exhibit, as applicable, are references to Articles, Sections,
Schedules and Exhibits in this Agreement unless otherwise specified; (viii)
references to “writing” include printing, typing, lithography and other means of
reproducing words in a visible form, including, but not limited to email; (ix)
reference to a particular statute, regulation or Law means such statute,
regulation or Law as amended or otherwise modified from time to time; and (x)
any definition of or reference to any agreement, instrument or other document
herein shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein).

 
First Amendment to and Assignment of Letter of Intent
Page 6 of 8

--------------------------------------------------------------------------------

 


12.        Fully Informed; Arm’s Length Transaction. Each Party herein expressly
represents and warrants to all other Parties hereto that (a) before executing
this Agreement, said Party has fully informed itself of the terms, contents,
conditions and effects of this Agreement; (b) said Party has relied solely and
completely upon its own judgment in executing this Agreement; (c) said Party has
had the opportunity to seek and has obtained the advice of its own legal, tax
and business advisors before executing this Agreement; (d) said Party has acted
voluntarily and of its own free will in executing this Agreement; and (e) this
Agreement is the result of arm’s length negotiations conducted by and among the
Parties and their respective counsel.


13.        Effect of Facsimile and Photocopied Signatures. This Agreement and
any signed agreement or instrument entered into in connection with this
Agreement, and any amendments hereto or thereto, may be executed in one or more
counterparts, all of which shall constitute one and the same instrument. Any
such counterpart, to the extent delivered by means of a facsimile machine or by
.pdf, .tif, .gif, .peg or similar attachment to electronic mail (any such
delivery, an “Electronic Delivery”) shall be treated in all manner and respects
as an original executed counterpart and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any Party, each other Party shall re execute the
original form of this Agreement and deliver such form to all other Parties. No
Party shall raise the use of Electronic Delivery to deliver a signature or the
fact that any signature or agreement or instrument was transmitted or
communicated through the use of Electronic Delivery as a defense to the
formation of a contract, and each such Party forever waives any such defense,
except to the extent such defense relates to lack of authenticity.












[Remainder of page left intentionally blank. Signature page follows.]

 
First Amendment to and Assignment of Letter of Intent
Page 7 of 8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first written above to be effective as of the Effective Date.


(“White”)
   
Individually, and as authorized agent for each Owner
                      /s/ Karl L. White      
Karl L. White
                   
(“Mint Leasing”)
             
The Mint Leasing, Inc.
                       /s/ Jerry Parish      
Jerry Parish
     
Chief Executive Officer
                   



(“ICFG”)
               
Investment Capital Fund Group, LLC
                       
By:
  /s/ Gene Smith              
Its:
  Manager              
Printed Name:
  Gene Smith  


 
First Amendment to and Assignment of Letter of Intent
Page 8 of 8

--------------------------------------------------------------------------------

 
 
EXHIBIT A
[icglogo.jpg]

Personal and Confidential
 
Karl White
Chairman
Motors Acceptance Corporation
1225 Third Avenue
Columbus, GA. 91901


Dear Karl:


This letter outlines a proposal whereby Investment Capital Fund Group, LLC, a
wholly owned entity of Sunset Brands, Inc. (“ICF”) would acquire 100% of the
stock of Motors Acceptance Corporation., MotorMax Financial Services Corporation
and MotorMax Auto Group, Inc. (collectively, “MotorMax” or the “Company”) from
Karl White,  Zianonia G. McLaughlin and Wendy D. White, (“Selling
Shareholders”).  When in final form and executed by all parties, this letter
will serve as a letter of intent to work together to complete the transaction
proposed.


Transaction Summary


ICF would acquire 100% of the total outstanding stock of MotorMax for
$30,000,000.00, payable $30,000,000.00 in cash at closing, collectively the
“Purchase Price”.


The cash proceeds of the transaction would be used to repay and secure the
release from all employee/shareholder obligations, dividends payable, other
interest-bearing obligations of the Company to the Shareholders, with the
balance of the cash proceeds paid to the Selling Shareholders. (The Wells Fargo
Warehouse Credit Facility and the CBT Wholesale Inventory Credit Facility are
exempt and acceptable and will be assumed by ICF.) (1)


The cash portion of the Purchase Price would be adjusted on a dollar-for-dollar
basis by an amount equal to the difference between the Company’s net assets as
of the closing date and the net assets as listed on the 12/31/2012 Audited
Financial Statements as provided by the Company to be determined upon further
due diligence. The net asset adjustment will be jointly estimated as of the
closing date based on the Company’s internally generated financials. The net
assets as of the closing will be confirmed post-closing by an audit of the
closing balance sheet by ICF’s outside auditor. (2)


The precise allocations and structure of the transaction would be reviewed by
our respective tax advisors and
adjusted by agreement in order to optimize tax treatment for all parties
involved in the transaction.


Structure and Financing


ICF anticipates financing this transaction with third-party senior bank debt and
senior subordinated
debt.  The exact capital structure will be determined prior to closing. Sunset
Brands, Inc. will arrange the third-party financing and shall charge a
structuring fee payable by MotorMax at closing.  ICF agrees to inject
$12,000,000.00 in additional cash equity over the first 12 months post-closing
as projected by management prepared budgets that are approved by the ICF Board
of Directors.
 


[sunsetlogo.jpg]



 
A - 1

--------------------------------------------------------------------------------

 
Management


Our objective is to build the business in partnership with the existing
management team led by Karl, Karen, Shannon and Heather and hire additional
members to the team as appropriate.  Post-closing, Karen will serve as Chief
Executive Officer of MotorMax and earn a base salary of $120,000.00 with a bonus
potential outlined in Schedule D. Shannon would serve as Chief Compliance
Officer and Heather would serve as Chief Administrative Officer of Motormax and
would each receive a base salary of $110,000.00 per year with bonus potential
outlined in Schedule D. Post-closing ICF would recruit a Chief Financial Officer
to help grow the company.  Certain C-Level Executives will receive a one year
contract, and potentially other key employees, to insure their commitment to the
transfer of ownership (see Schedule D).


Karl White would serve on the ICF Board of Directors for a period of 12 months
with his primary responsibility be representing and reporting on Motormax and
would continue to earn a base salary of $250,000 for that time period All other
management (see schedule D for list of management) and employees of the Company
would be provided with compensation consistent with the information presented to
ICF, subject to review during due diligence. All officer salaries, bonus plans
and annual budgets would be reviewed and approved on an annual basis by the
board of ICF. The Company would provide a standard package of benefits to all
salaried employees.  


A block of stock would be made available for discounted purchase to certain
members of management. Management’s equity shall be subject to a shareholders’
agreement providing tag-along rights, drag-along rights, re-purchase rights and
other rights common to these agreements. All shareholders will be subject to pro
rata dilution upon any future equity investment, issuance of management options,
warrants issued to a mezzanine lender or any other equity offerings, as agreed
upon by ICF’s Board of Directors.


Board of Directors


Post-closing, ICF’s Board of Directors will initially consist of Karl White,
Karen Glisson, Gene Smith, Bert Watson Sr. and Cindy Delaparte and two outside
directors (to be determined) with significant relevant experience, to be
mutually recruited and appointed by Sunset Brands, Inc. The Board of Directors
will meet monthly in Columbus, Jacksonville or other designated locations.


Non-Competition Agreement


As part of the purchase agreement, the Selling Shareholders will enter into a
mutually agreeable five-year, noncompetition agreement at closing of the
transaction. As part of the shareholders’ agreement, any other officers of
MotorMax participating in the equity of ICF will also enter into a mutually
agreeable five-year, non-competition agreement.
 
Expenses


In any event, each of the parties will pay all of its own expenses (including
fees and expenses of legal counsel, accountants, etc.) relating to the
contemplated transaction. The parties agree to work in good faith to keep the
expenses associated with this transaction to a minimum.


Purchase Agreement


The parties will negotiate in good faith a definitive Stock Purchase Agreement.
The Stock Purchase Agreement will contain customary representations, warranties
and covenants, including, without limitation, representations, warranties and
indemnities concerning the capitalization of the Company, the condition and
title of assets, the accuracy of financial statements, the absence of
undisclosed liabilities, the absence of any material adverse change, tax, ERISA,
labor and employment and environmental matters and compliance with laws. ICF’s
counsel will prepare the first draft of the purchase agreement.


Purchase Investigation


 
A - 2

--------------------------------------------------------------------------------

 
Following execution of this letter of intent, Motormax will, and the Selling
Shareholders will cause MotorMax to, (i) permit ICF and its investors, lenders,
accountants and legal representatives to conduct an investigation and evaluation
of the Company, (ii) provide such assistance and information as is reasonably
requested, (iii) give access at reasonable times to the business records and
premises of the Company, and (iv) subject to the Company’s consent, allow ICF
the opportunity to speak with vendors and customers to confirm information about
the Company.


Conditions to Closing


The closing of the transaction would be subject to the completion of the due
diligence investigation with results satisfactory to ICF, including ICF’s
accountants review of the Company’s financial statements, negotiation and
execution of the definitive Stock Purchase Agreement, completion of financing
satisfactory to ICF and the absence of any material adverse change in Motormax’s
business prior to closing.


Exclusivity


MotorMax and the Selling Shareholders agree that unless negotiations between
them and ICF are terminated (it being understood that Motormax and the Selling
Shareholders will not unilaterally terminate negotiations as long as ICF is
proceeding in good faith), neither they nor any of their officers, agents or
other affiliates will discuss or provide any information regarding a possible
sale, acquisition or merger of Motormax or any of its assets with any other
party for 120 days from the date of the Selling Shareholders’ written acceptance
of this letter or close of the transaction proposed herein, whichever is
earlier.


Conduct of Business


During the period from December 31, 2013 through closing: (a) MotorMax will
conduct its business in the ordinary course in a manner consistent with past
practices; (b) Motormax shall not enter into any transaction other than in the
ordinary course of business; and (c) MotorMax shall not pay any distributions to
its Selling Shareholders except normal salary, bonus and tax distributions
consistent with past practices.


Public Disclosure


No public disclosure or publicity concerning the subject matter of the
transaction contemplated hereby will be made without the written approval of
Motormax and ICF.


Timing


The parties agree to work expeditiously towards the successful completion of the
transaction with a target closing date within 120 days of the date of MotorMax’s
written acceptance date hereof, or earlier as directed by ICF. ICF must furnish
Proof of Funds in the form of a Commitment to Fund no later than April 15th,
2014.  It is understood and agreed that, except for the paragraphs entitled
“Expenses,” “Exclusivity” and “Public Disclosure,” this letter is not a binding
agreement but is merely an expression of the parties’ intent, and that neither
party, nor any person affiliated with either party, shall have any liabilities
or obligations hereunder, other than for obligations under such specified
paragraphs.  Karl, we look forward to continue working with you on this
transaction and to build MotorMax for the future.


Sincerely,
     
/s/M. Eugene Smith
  M. Eugene Smith  
Vice Chairman
 
Sunset Brands, Inc
 



 
A - 3

--------------------------------------------------------------------------------

 
Agreed and Accepted this 10th Day of March 2014


By:
/s/Karl L. White
   
 Karl L. White
         
Witnessed by:
/s/Karen Glisson  
Print Name:
  Karen Glisson          
Notarized by:
/s/Meghan W Garrett        [notaryseal.jpg]



 
 
A - 4

--------------------------------------------------------------------------------

 

 
 


 
 
Schedule A
 
December 31, 2013 Audited Financials
 
Provided by Management Upon Completion
 
Draft Internally generated Financials will be attached when completed
 


 


 
 
 
A - 5

--------------------------------------------------------------------------------

 




 


 
Schedule B
 
List of Liabilities to be paid from cash proceeds at purchase
 
 
1.
All accounts showing payable to Shareholders

 
 
2.
Dividends Payable

 
 
3.
Bonds Payable

 
 
4.
Debt associated with life insurance (insurance going to Karl White)

 
 
5.
Debt associated with vehicles being removed from company

 


 


 


 
A - 6

--------------------------------------------------------------------------------

 




 


 


Schedule C
 
List of Real Estate on Balance Sheet
 


 


 


 
A - 7

--------------------------------------------------------------------------------

 




 
Schedule D
 
Management Positions with salary and benefits
 
Karen Glisson
Salary $120,000 - EOY Bonus based on net income of all entities
Company Vehicle, maintenance
One Year Contract


 Less than $2mil – 1%
 2mil-3mil – 2%
 3mil-4mil – 3%
 4mil-5mil – 4%
 Greater than 5 mil – 5%
 
Heather Benson
Salary $110,000
$5000 Year-end Bonus
Company Vehicle, maintenance
One Year Contract
 
Shannon Arnette
Salary $110,000
$5000 Year-end Bonus
Company Vehicle, maintenance
One Year Contract
 
Scott Richardson
Salary $86,400
$10 per car monthly bonus
Inventory/demo vehicle
One Year Contract


EOY bonus based on net income of Motors:
 
 Less than 2mil - .5%
 
 2mil-3mil – 1%
 
 3mil-4mil – 2%
 
 Greater than 4mil – 3%
 


 
A - 8

--------------------------------------------------------------------------------

 
 EOY bonus base on net income of Automotive Group:
 
 Less than 2 mil - 1%
 
 2mil-3mil – 2%
 
 3mil-4mil- 3%
 
 4mil – 4%
 
 
Charles Solis
 
Salary $ 48,000
 
$13 per loan monthly bonus
 
Inventory/Demo vehicle
 
One Year Contract
 
 
 EOY bonus based on net income of MotorMax Financial Services
 
 Less than 2mil – 1%
 
 2mil-3mil – 2%
 
 3mil-4mil – 3%
 
 Greater than 4mil – 4%
 


 
A - 9

--------------------------------------------------------------------------------

 




 
Schedule E
 
Items excluded from sale
 
Life Insurance for Karl White
 
Vehicles driven by Shareholders
 
Employee/Shareholder Loans (3)
 


 


 


 
A - 10

--------------------------------------------------------------------------------

 
 
 
 
Schedule F
 
Copies of all corporate by-laws, stock certificates, and other corporate
documents
 
 
 
A - 11

--------------------------------------------------------------------------------
